Citation Nr: 0418963	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  96-05 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
scar of the left ankle.

2.  Entitlement to an increased (compensable) evaluation for 
scar of the left leg.

3.  Entitlement to an increased (compensable) evaluation for 
dermatological disorder(s).


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The veteran had active service from January 1970 to February 
1972.

This appeal to the Board of Veterans' Appeals (Board) 
initially came from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied a compensable rating for 
scars of the left ankle and left lower leg with dermatitis 
rated under Diagnostic Code 7805-7813.

In January 1998, the veteran appeared at a hearing in 
Washington, D.C., before a Board Member who later left the 
Board.  In view of the departure of that Board Member, the 
veteran elected to have another hearing.  In April 1999, a 
hearing was held before another Board Member; at that time, 
the veteran withdrew the issue of service connection for post 
traumatic stress disorder (PTSD).

In June 1999, the Board remanded the case for extensive 
development.  In pertinent part, and as noted at the time of 
that Board decision, the veteran also argues that he has 
additional skin conditions including those diagnosed as acne 
and folliculitis in other areas of his body which are either 
not distinguishable from those already service connected, or 
are otherwise also attributable to service or to exposure to 
herbicides, including Agent Orange.  The Board noted that 
since this matter was inextricably intertwined with the 
rating to be assigned the skin disability, the RO was to 
consider it in connection therewith.

In the 1999 decision, the Board provided a lengthy recitation 
of pertinent scar and dermatological Diagnostic Codes, noted 
that all were potentially applicable herein, and further 
noted that the VA examination of record did not adequately 
deal with either facet of the veteran's disability nor had it 
dealt with the provisions set forth in DeLuca v. Brown, 8 
Vet. App. 202 (1995) and other issues.

The case was remanded for, among other things, a new VA 
examination and clinical records from alternative sources. 

Some additional clinical records have since been inserted 
into the file.  

On the one hand, the record also appears to reflect that the 
veteran failed to appear for a specialized examination.  On 
the other hand, there are reports from VA evaluations 
conducted in August 2000.

Moreover, the veteran has specifically testified that for 
reasons not understood by or explained to him, he cannot be 
seen, examined or treated by VA; and that VA, rather than he, 
was at fault in the lack of development of required medical 
evidence.  

It remains unclear the veracity of either conclusion, but in 
any event, this is clearly an issue which must be resolved 
before the Board can assess an adequate evaluation for any of 
the veteran's herein concerned service-connected 
disabilities. 

The importance of another examination to ensure adequate 
clinical findings should be emphasized to the veteran and he 
should be afforded an opportunity to cooperate with the 
request for the examination.  The Board would stress that 
although the VA has a duty to assist the veteran with the 
development of the evidence in connection with his claim for 
an increased rating, the duty to assist is not always a one-
way street.  38 U.S.C.A. § 5107(a) (West 1991); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

The RO should advise the veteran and his representative (if 
any) that failure to report, without good cause, for an 
examination scheduled in connection with a claim for an 
increased rating shall result in denial of that claim.  38 
C.F.R. § 3.655.

The Board also previously noted that the veteran has alleged 
that the skin disability has caused marked interference with 
employment.  While some employment and SSA records are now in 
the file, it is unclear whether additional records  may be 
available.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

Under the circumstances, the Board finds that further 
development is required, and the case is remanded to the RO 
for the following action:

1.  The veteran should be informed that 
he may provide additional documentation 
as to the status of his disabilities, 
including anything which relates to the 
impact of his disabilities on his 
employment and associated matters.  The 
RO should assist him as required.  All VA 
clinical records should be included in 
the claims file.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The veteran should be scheduled for 
special VA examinations to determine the 
current severity of all of his scars of 
the left lower extremity as well as all 
dermatological disorders including 
folliculitis, acne, dermatitis, etc.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination.  The examiner should note 
whether any of the scars cause functional 
limitations on any joint; if so, the 
examiner must include measurements of the 
ranges of motion of any such joint or 
joints and also specifically reference 
the normal ranges of motion for the 
involved joint.  The examiner should be 
asked to determine whether any joint 
limited in function by the skin 
disability exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

The examiner should also be asked to 
express an opinion on whether pain 
attributable to functional limitations 
caused by the scars could significantly 
limit functional ability during flare-ups 
or when the involved joint(s) are used 
repeatedly over time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to pain on use 
or during flare-ups.  The examiner should 
specifically indicate whether the 
veteran's service-connected disability is 
manifested by scars which are 
superficial, poorly nourished, with 
repeated ulceration, and/or with 
tenderness and/or pain on objective 
demonstration.

The examiner should describe the areas 
affected and the extent of the 
dermatitis.  The examiner should also 
note if the service connected dermatitis 
causes exfoliation, exudation, itching, 
systemic or nervous manifestations, or 
exceptional repugnance.  The severity 
and/or frequency of these manifestations 
should be noted.  A clear-cut delineation 
should be made as to dermatitis versus 
any other skin problems, and the 
interrelationships, if any, between them.  
If they are not distinguishable, this 
should also be stated.  Colored 
unretouched photos of all scars and skin 
problems should be taken and accompany 
the file.

3.  Upon receipt of the examination 
report, the RO should review the report 
to ensure that it is adequate for rating 
purposes.  If the examination is 
inadequate for any reason, the RO should 
return the examination report to the 
examining physician and request that all 
questions be answered.

4.  After the above development is 
completed, the RO should consider the 
nature of the service-connected 
disabilities to ensure that they are as 
comprehensive as necessary, and separate 
as appropriate; and to address the 
appropriateness of referring the 
veteran's claim to the Chief Benefits 
Director or the Director, Compensation 
and Pension Service for consideration of 
extra-schedular evaluation under the 
provisions of 38 C.F.R. § 3.321.

5.  If the benefits sought on appeal 
concerning this claim remain denied, the 
veteran and his representative (if any) 
should be furnished a supplemental 
statement of the case, to include a 
summary of all applicable laws, 
regulations and rating criteria, 
including DeLuca, 38 C.F.R. § 3.321, and 
the provisions of 38 C.F.R. § 3.655, if 
appropriate.  The veteran and his 
representative (if any) should be given 
the opportunity to respond thereto.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


